Per Curiam.
One of the questions, and indeed the only one, was whether the appellant was implicated in the taking of usury upon certain notes, and a mortgage to secure them made by the respondents -upon personal property. The business was done by agents of the appellants, who claim that she did not authorize, or know of, or benefit by the usury that, no doubt, was taken. The learned judge was not absolutely bound to believe the affidavits read for defendant. Indeed, they might literally be true, and yet there be such a relation between the appellants and agents in this matter as would evince a complicity between them. Order affirmed, with $10 costs to abide the event.